Citation Nr: 1704389	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  14-24 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for arteriosclerotic heart disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from August 1959 to October 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDING OF FACT

In a January 2015 written statement, the Veteran withdrew the appeal for a higher rating for a heart disability.  


CONCLUSION OF LAW

The issue of entitlement to an increased rating for arteriosclerotic heart disease has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In a January 2015 written statement, the Veteran stated that "I respectfully request to withdraw my appeal of decision rendered in the 12/13/2013, statement of the case."  

An appellant may withdraw a substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204 (2016).  The Board finds that the Veteran has withdrawn his appeal for an increased rating for arteriosclerotic heart disease.  Therefore, the Board concludes that no allegation of fact or law remains.  Therefore, the Veteran's appeal must be dismissed.  38 U.S.C.A. § 7105 (2016).  


ORDER

The appeal is dismissed.  



		
Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


